Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	The Amendments and Remarks filed on 02/09/2022 in response to the Office Action of 11/09/2021 are acknowledged and have been entered.
	Claims 1-6 and 17-20 are currently pending and presented for examination on the merits.
	Claims 1 and 17 are amended by Applicant.
	Claims 7-16 are canceled.
Rejection Withdrawn
The rejection under 35 U.S.C. 112(b) is moot in view of the claims being canceled. 
Response to Arguments
Claim Rejections - 35 USC § 102
Claims 1, 4-6, 17, 19, and 20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (Medicine, 2015, 94(19): 1-8).
Lin et al teaches a method of detecting clinical disease activity and inflammation in
patients with SLE comprising obtaining blood test samples comprising cells (erythrocytes) from
patients and measuring concentrations of circulating soluble Cyr61 in serum of the blood test
samples from the SLE patients [Abstract and Left column, pg. 2]. Lin et al further teaches said
method wherein the concentrations of circulating soluble Cyr61 in the test samples are compared
to concentrations in control reference samples, including reference samples from 100 healthy
donors (HD) that are “matched for gender and age” [Left column, pg. 2]. Lin et al further teaches

USA) according to the manufacturer’s recommendations [Left column, pg. 2]. Lin et al further
teaches that Cyr61 is a secreted protein [Right column, pg. 1] and the increased expression of
Cyr61 by epithelial cells may secreted and released into the blood by renal blood circulation
which may result in high serum Cyr61 level in SLE patients [Right column, pg. 4]. Lin et al
further teaches that aberrant CYR61 expression is associated with various cancers and diseases
associated with chronic inflammation [Right column, pg.3]. As defined by the instant claims, the
method of Lin et al detects/diagnoses breast cancer as claimed.		
Applicant states Lin et al is “solely directed toward soluble CYR61”and does not measure CYR61 that is cell surface associated. Examiner could not find where in Lin et al that only soluble serum CYR61 was being detected. Lin et al teaches the detection of CYR61 from serum. One of ordinary skill in the art would recognize that the detection of CYR61 from a serum sample would include the detection of all the CYR61 in the sample.
The amendments to the claims and the arguments found in the Reply of 02/09/2022 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited reference does not teach or suggest a method of detecting cell surface associated CYR61, the examiner disagrees. Detecting the presence of CYR61 in sample by the method of Lin et al is equivalent to detecting the presence of cell surface associated CYR61 in a sample. The claims are read in light of the specification. The instant specification discloses “cell surface associated CYR61” refer to the protein or identified fragment thereof when present on the surface of cells, microvesicles and/or exosomes or as an integral part thereof [0041]. Therefore, as defined by the instant specification, detecting CYR61 in a serum sample would encompass all CYR61 to include cell surface associated CYR61. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, 17, 19, and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (Medicine, 2015, 94(19): 1-8) as applied to claims 1, 4-6, 17, 19, and 20 above, and in further view of Quantikine ELISA Human Cyr61/CCN1 Immunoassay (R&D Systems; 2014; 14 pages).
Teachings of Lin et al are discussed above. It is further noted Lin et al cites “R&D System, MN, USA” as the source of the ELISA used in the method of Lin et al to detect CYR61 [left column, pg. 2].
Lin et al does not specifically teach a sandwich ELISA using two different anti-human CYR61 antibodies binding to distinct CYR61 epitopes. However, these deficiencies are made up in the teachings of R&D Systems.
R&D Systems teaches an ELISA to detect CYR61 that employs a quantitative sandwich enzyme immunoassay technique using a monoclonal antibody specific for human Cyr61 that has been pre-coated onto a microplate [pg. 2]. R&D Systems further teaches that the standards and samples are pipetted into the wells and any Cyr61 present is bound by the immobilized antibody and after washing away any unbound substances, an enzyme-linked polyclonal antibody specific for human Cyr61 is added to the wells [pg. 2]. 
One of skill in the art would recognize that the monoclonal and polyclonal antibodies of R&D Systems bind distinct epitopes because the polyclonal antibodies of R&D Systems are capable of binding epitopes of Cyr61 when the monoclonal antibodies (linking Cyr61 to the wells) are bound to an epitope of Cyr61.
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of Lin et al wherein the ELISA of R&D systems, using two 
Applicant states Lin et al and R&D systems only disclose “method involves detection of cell surface associated CYR61”. Examiner could not find where in Lin et al that only soluble serum CYR61 was being detected. Lin et al teaches the detection of CYR61 from serum. Examiner could not find where in R&D Systems the detection of only soluble CYR61 was being detected.  R&D Systems does detail how cell surface associated CYR61 can be cleaved by plasmin and metalloproteinase and released to promote endothelial cell migration and fibroblast mitogenesis. Applicant states that Lin et al and R&D Systems is ONLY detecting soluble CYR61 that has been released. Lin et al teaches the detection of all CYR61 in a serum sample. One of ordinary skill in the art would recognize all CYR61 in a serum sample to include soluble and cell surface associated CYR61. Applicant states “..the protein (CYR61) can be secreted or associated with the extracellular matrix (ECM)..”[0007]. Lin et al teaches the detection of CYR61 in a serum sample. One of ordinary skill in the art would recognize the detection of CYR61 in a serum sample would include soluble and cell surface associated CYR61.  
The amendments to the claims and the arguments found in the Reply of 02/09/2022 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited reference does not teach or suggest a method of detecting cell surface associated CYR61, the examiner disagrees. Detecting the presence of CYR61 in sample by the method of Lin et al is . 
Claim Rejections - 35 USC § 103
Claims 1, 4-6, 17-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (Medicine, 2015, 94(19): 1-8) as applied to claims 1, 4-6, 17, 19, and 20 above, and further in view of Luo et al (Arthritis Research & Therapy, 2016, 18(47): 1-11), Etzioni et al (Nature Reviews, 2003, 3: internet pages 1-10) and Mercer (Immunol Ser, 1990, 53: 39-54).
	Teachings of Lin et al are discussed above.
Lin et al does not specifically teach detecting HIF-1 alpha and/or PD-L1. However, these deficiencies are made up in the teachings of Luo et al, Etzioni et al, and Mercer.
Luo et al teaches the frequency of PD-L1 expressing neutrophils was significantly increased in patients with SLE compared with healthy individuals and the research revealed that the frequency of PD-L1-expressing neutrophils was associated with disease activity and severity of SLE [Luo et al, pg. 8].
Etzioni et al teaches the power of combining multiple markers for diagnosis to improve specificity and sensitivity has been known in the art (Box 2, in particular). Mercer teaches that the use of multiple markers to create a panel of markers for diagnosis in order to improve sensitivity and specificity is known (page 39, in particular). Mercer teaches the use of multiple 
One of ordinary skill in the art would have been motivated, with an expectation of success, to additionally detect PD-L1 when performing the method of detecting clinical disease activity and inflammation in patients with SLE of Lin et al because Luo et al teaches the frequency of PD-L1-expressing neutrophils is associated with disease activity and severity of SLE [Luo et al, pg. 8]., and methods using multiple markers gain the advantages of increased sensitivity and increased specificity of diagnosis. Further, one would have been motivated to use a combination of Cyr61 of Lin et al and PD-L1-expressing neutrophils of Luo et al for detecting disease activity and severity of SLE because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, in a non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI stated that “…the ordinary artisan would have been motivated to test multiple proteins in order to confirm the diagnosis based on a single protein. Such a combination is merely a “predictable use of prior art elements according to their established functions.” (see page 14 of Appeal No 2012008274). Further, in another non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI acknowledges Mercer teaches that “the use of multiple markers for cancer diagnosis provides significant gains in sensitivity for diagnosis” provides a reason to have use a combination of known markers and that Mercer teaches it was known in the art that utilizing more than one marker for diagnostic detection increases sensitivity (see Appeal 2018- 008269). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.
Applicant states Lin et al is “solely directed toward soluble CYR61”and does not measure CYR61 that is cell surface associated. Examiner could not find where in Lin et al that only soluble serum CYR61 was being detected. Lin et al teaches the detection of CYR61 from serum. One of ordinary skill in the art would recognize that the detection of CYR61 from a serum sample would include the detection of all the CYR61 in the sample. 
The amendments to the claims and the arguments found in the Reply of 02/09/2022 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited reference does not teach or suggest a method of detecting cell surface associated CYR61, the examiner disagrees. Detecting the presence of CYR61 in sample by the method of Lin et al is equivalent to detecting the presence of cell surface associated CYR61 in a sample. The claims are read in light of the specification. The instant specification discloses “cell surface associated CYR61” refer to the protein or identified fragment thereof when present on the surface of cells, microvesicles and/or exosomes or as an integral part thereof [0041]. Therefore, as defined by the instant specification, detecting CYR61 in a serum sample would encompass all CYR61 to include cell surface associated CYR61.
Claim Rejections - 35 USC § 103
Claims 1-6, 17, 19, and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (Medicine, 2015, 94(19): 1-8) in view of Quantikine ELISA Human Cyr61/CCN1 Immunoassay (R&D Systems; 2014; 14 pages) as applied to claims 1, 2, 4-6, 17, 19, and 20 above, and further in view of Thermo Scientific (TECH TIP #65 ELISA technical guide and protocols, 2010, 14 pages).
Teachings of Lin et al and R&D Systems are discussed above.
The combination of Lin et al and R&D Systems does not specifically teach the distinct CYR61 epitopes bound by the different anti-human CYR61 antibodies are at least 50 amino acids apart. However, these deficiencies are made up in the teachings of Thermo Scientific.
Thermo Scientific teaches for sandwich assays where two different antibodies are required, it is essential that the two antibodies react with different epitopes on the antigen or an epitope that appears several times on the antigen [B. Antibodies, pg. 6]. Thermo Scientific further teaches if the antigen is immobilized on the plate through the capture antibody, then the detection antibody must be able to interact with its own epitope without steric hindrance from the first antibody or the plate [B. Antibodies, pg. 6].
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Lin et al and R&D Systems wherein the two different antibodies that bind Cyr61 bind epitopes far apart, including at least 50, 75, 85, or 100 amino acids apart, because Thermo Scientific teaches that the two antibodies of a sandwich assay must be placed far enough apart so the detection antibody does not interact with the first antibody or the plate. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.
Applicant states Lin et al is “solely directed toward soluble CYR61”and does not measure CYR61 that is cell surface associated. Examiner could not find where in Lin et al that only soluble serum CYR61 was being detected. Lin et al teaches the detection of CYR61 from serum. One of ordinary skill in the art would recognize that the detection of CYR61 from a serum sample would include the detection of all the CYR61 in the sample. 
The amendments to the claims and the arguments found in the Reply of 02/09/2022 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited .
Claim Rejections - 35 USC § 103
Claims 1-6, 17, 19, and 20 are rejected under 35 U.S.C 103 as being unpatentable over Walt et al (US 20180149653A1) in view of Quantikine ELISA Human Cyr61/CCN1 Immunoassay (R&D Systems; 2014; 14 pages), and Thermo Scientific (TECH TIP #65 ELISA technical guide and protocols, 2010, 14 pages).
Walt et al teaches a method for detecting breast cancer comprising obtaining a blood or plasma test sample from a human subject, determining the concentration of soluble Cyr61in the test sample via a sandwich ELISA, and comparing said concentration to the concentration in a reference sample from a healthy donor ([0040], [0086] - [0094], in particular). Walt et al further teaches said method wherein the healthy donors are female, with an age range of 32-53 years [0118]. One of skill in the art would recognize plasma is obtained from blood and blood is a liquid sample comprising cells, as recited by claim 1.
Walt et al does not specifically teach a sandwich ELISA using two different anti-human CYR61 antibodies binding to distinct CYR61 epitopes and using epitopes that are at least 50 
Teachings of R&D Systems and Thermo Scientific are discussed above.
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of Walt et al wherein the ELISA is ELISA of R&D systems, using two distinct antibodies that bind distinct epitopes of CYR61 50 amino acids apart, is used to detect the CYR61, because Walt et al cites “assays include ELISA and other assays known to the skilled artisan” [0036] and R&D Systems teaches detecting CYR61 in plasma samples using two distinct antibodies to CYR61 in a sandwich ELISA test and Thermo Scientific teaches that the two antibodies of a sandwich assay must be placed far enough apart so the detection antibody does not interact with the first antibody or the plate. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.
25.	Applicant states Walt et al teaches “..the solid/cell fraction would be discarded and the analysis carried out on the liquid fraction containing the soluble protein fragment of CYR61. See, e.g., Walt, paragraph [0153].”. 
[0153] Calibrators are prepared by diluting protein stock into a standard diluent (1 XPBS/1% BSA or 25% newborn calf serum in PBS, 5 mM EDTA, 0.01% Tween 20, and ProClin 300, depending on the assay) to appropriate concentrations. Serum samples are prepared by pipetting into a 96-well round-bottom plate (VWR). If the HD-1 Analyzer has been programmed to dilute the samples by a factor of four, the serum would be pipetted neat, with a volume of 25 μL per replicate plus the dead volume (75 μL previously, 30 μL after the v1.5 software upgrade). If diluting offline, 100 μL of serum would be diluted in 300 μL of appropriate sample diluent in the plate. The plate wells have a maximum volume capacity of 450 μL.
26.	Examiner could not find where in Walt et al that only soluble serum CYR61 was being detected. Walt et al teaches the detection of CYR61 from biological samples to include: tissue samples (e.g., cell samples, biopsy samples) and bodily fluids, including, but not limited to, blood, blood serum, plasma, saliva, urine, peritoneal fluid and mammary cyst mammary cyst fluid, ascites, and pleural effusions [0090]. The claims are read in light of the specification. The instant specification discloses “cell surface associated CYR61” refer to the protein or identified fragment thereof when present on the surface of cells, microvesicles and/or exosomes or as an integral part thereof [0041]. Therefore, as defined by the instant specification, detecting CYR61 in a serum sample would encompass all CYR61 to include cell surface associated CYR61.
Claim Rejections - 35 USC § 103
Claims 1-6, and 17-20 remain rejected under 35 U.S.C 103 as being unpatentable over Walt et al (US 20180149653A1) in view of Quantikine ELISA Human Cyr61/CCN1 Immunoassay (R&D Systems; 2014; 14 pages), and Thermo Scientific (TECH TIP #65 ELISA technical guide and protocols, 2010, 14 pages), as applied to claims 1-8, 10, 12, 13, 17, 19, and 20 above, and further view of Kowanetz et al (US 20160009805 A1) , Etzioni et al (Nature Reviews, 2003, 3: internet pages 1-10) and Mercer (Immunol Ser, 1990, 53: 39-54). 
Teachings of Walt et al, R&D Systems, and Thermo Scientific are discussed above.
27.	The combination of Walt et al, R&D Systems, and Thermo Scientific dose not specifically teach detection of PD-L1. However, these deficiencies are made up in the teachings of Kowanetz et al, Etzioni et al, and Mercer.

The teachings of Etzioni et al and Mercer are discussed above.
29.	One of ordinary skill in the art would have been motivated, with an expectation of success, to detect breast cancer by performing the combined methods of Walt et al, R&D Systems, and Thermo Scientific wherein the marker PD-L1 is also detected, because Kowanetz et al teaches to detect PD-L1 expression in breast cancer for diagnosis and methods using multiple markers gain the advantages of increased sensitivity and increased specificity of diagnosis. Further, one would have been motivated to use a combination of Cyr61 of Walt et al and PD-L1 of Kowanetz et al for detecting breast cancer because such a combination is merely a "predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. Further, in a non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI stated that “…the ordinary artisan would have been motivated to test multiple proteins in order to confirm the diagnosis based on a single protein. Such a combination is merely a “predictable use of prior art elements according to their established functions.”…” (see page 14 of Appeal No 2012008274). Further, in another non-precedential decision involving analogous claims that the BPAI found obvious, the BPAI acknowledges Mercer teaches that “the use of multiple markers for cancer diagnosis provides significant gains in sensitivity for diagnosis” provides a reason to have use a combination of known markers and that Mercer teaches it was known in the art that utilizing more than one marker for diagnostic detection 
30.	Applicant states Walt et al teaches “..the solid/cell fraction would be discarded and the analysis carried out on the liquid fraction containing the soluble protein fragment of CYR61. See, e.g., Walt, paragraph [0153].”.
31.	Examiner could not find where in Walt et al that only soluble serum CYR61 was being detected. Walt et al teaches the detection of CYR61 from biological samples to include: tissue samples (e.g., cell samples, biopsy samples) and bodily fluids, including, but not limited to, blood, blood serum, plasma, saliva, urine, peritoneal fluid and mammary cyst mammary cyst fluid, ascites, and pleural effusions [0090]. The claims are read in light of the specification. The instant specification discloses “cell surface associated CYR61” refer to the protein or identified fragment thereof when present on the surface of cells, microvesicles and/or exosomes or as an integral part thereof [0041]. Therefore, as defined by the instant specification, detecting CYR61 in a serum sample would encompass all CYR61 to include cell surface associated CYR61.
Claim Rejections - 35 USC § 101
Claims 1-6, and 17-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
32.	Claims 1-8, 10-13, and 17-20 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The ‘natural phenomenon’ is: the presence of a natural occurring protein CYR61 correlates with the presence of breast cancer. The 
33.	Recited steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of detecting breast cancer by obtaining a blood and/or plasma sample and determining the presence of CYR61, using a sandwich ELISA, and comparing to a reference standard would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/            Examiner, Art Unit 1642                                                                                                                                                                                            
/MISOOK YU/            Supervisory Patent Examiner, Art Unit 1642